        Case 6:20-cv-00011-ADA Document 36 Filed 03/12/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Voxer, Inc. and Voxer IP LLC

             Plaintiffs,
                                            Civil Action No. 6:20-cv-00011-ADA
v.
                                            Jury Trial Demanded
Facebook, Inc. and Instagram LLC

             Defendants.

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO TRANSFER




                       FILED UNDER SEAL




                                        i
